AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT This Amendment dated as of June 1, 2010, is to the Investment Management Agreement made as of the 3 rd day of December, 2007 (the Agreement) by and between Franklin Advisers, Inc., a U.S. registered investment adviser and a California corporation (the Manager) and Templeton Income Trust, on behalf of Templeton Global Bond Fund (the Fund). WITNESSETH: WHEREAS, both the Manager and the Fund wish to amend Paragraph 4 of the Agreement; and WHEREAS, the Board of Trustees of the Fund, including a majority of the Independent Trustees of the Fund present in person, approved the following amendment at a meeting called for such purpose on May 18, 2010. NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto agree as follows: The Fund agrees to pay to the Manager a monthly fee in dollars, at the annual rate of the Funds daily net assets, as listed below, payable at the end of each calendar month: 0.500%, up to and including $200 million 0.450% over $200 million, up to and including $1.3 billion 0.400% over $1.3 billion, up to and including $35 billion 0.395% over $35 billion, up to and including $50 billion 0.390% over $50 billion, up to and including $65 billion 0.385% over $65 billion, up to and including $80 billion 0.380% over $80 billion IN WITNESS WHEREOF, this Amendment has been executed on behalf of each party as of the date set forth above. FRANKLIN ADVISERS, INC. By: /s/ EDWARD B. JAMIESON Edward B. Jamieson President & Chief Investment Officer TEMPLETON INCOME TRUST By: /s/ ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary
